t c no united_states tax_court larry d johnson transferee petitioner v commissioner of internal revenue respondent docket no filed date r determined that p was liable as a transferee of assets from c and therefore was liable for c’s tax_liabilities p was the 100-percent owner and president of c the transfer to p was from a settlement that p c and c’s subsidiaries had reached with a creditor p contends that the portion he received was in consideration of his releasing a claim of his own against the creditor for damages to business reputation so that in effect there was no transfer from c r contends that the settlement belonged to the corporate entities and that p was a transferee if it is decided that the transfer was of c’s asset to p then p contends in the alternative that the transfer was made for adequate_consideration so that sec_6901 i r c would be inapplicable r contends that under texas law because p was considered an insider the transfer to him was in avoidance of creditors p contends that he comes within an exception to the rule relating to insiders the exception involves circumstances where the transfer to -- - the insider was made as part of the usual business practices of the insider and the transferor held the transfer to p was from c held further even though p was an insider under texas law the transfer was not in avoidance of creditors because it was made in good_faith and as part of the usual business practices of p and c held further p is not liable as a transferee gerald r mace and ben d stevens for petitioner nancy graml for respondent gerber judge in a notice of liability respondent determined that petitioner is liable as a transferee at law and in equity for the assessed federal_income_tax liability and additions to tax of johnson consolidated cos inc and subsidiaries jcc for its taxable_year ending date respondent determined that petitioner is liable for jcc’s income_tax_liability of dollar_figure and additions to the tax in the amounts of dollar_figure and dollar_figure under sec_6651 and respectively there is no dispute concerning jcc’s liability for the deficiency the issue for our consideration is whether petitioner is liable as a transferee for jcc’s unpaid federal_income_tax additions to tax and accrued interest lft unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure petitioner is liable as a transferee then we must decide the applicable_date on which interest began to accrue findings_of_fact jcc was incorporated in under the laws of the state of texas and was in the business of developing real_estate larry d johnson petitioner was the president registered agent sole director and sole shareholder of jcc and is statutorily deemed to be an insider under texas law at the time the petition herein was filed petitioner resided in houston texas from to jcc was involved in more than real_estate projects the following companies were wholly owned subsidiaries of jcc ldj construction co ldj development co parklane development corp rialto development corp the johnson corp forest homes inc hearthstone development corp the johnson development corp and larry d johnson interests inc in ldj development co entered into a joint_venture with the brentwood co called the west mill joint_venture west mill west mill was formed in order to purchase and develop towne lake a big_number acre real_estate project in cherokee county in ldj construction co purchased brentwood’s 50-percent interest in west mill by means of a note payable to brentwood in the amount of dollar_figure the stipulation of facts supplemental stipulation of facts and the exhibits attached thereto are incorporated herein by this reference q4e- in west mill entered into a dollar_figure construction loan agreement with westinghouse credit corp westinghouse under the agreement petitioner and jcc each guaranteed percent of the westinghouse loan and petitioner was required to execute all documents individually and in his capacity as a corporate representative of jcc shareholder president during west mill defaulted on the loan and the payment obligations of west mill were accelerated on date petitioner spoke with a representative of westinghouse regarding a proposed settlement to resolve the default situation a letter confirming petitioner’s conversation contained the following proposals west mill will provide westinghouse with a deed to towne lake in lieu of foreclosure johnson consolidated companies guarantor of the towne lake loan and controlling stockholder of both west mill venturers will enter into a consulting agreement with westinghouse and provide consulting services related to the operation and development of towne lake in exchange for consulting fees approximating one million fifty thousand dollars dollar_figure on terms to be mutually agreed upon on date a settlement agreement regarding the westinghouse loan was entered into between westinghouse west mill petitioner jcc ldj development co and ldj construction co throughout the settlement negotiations petitioner acted ina dual capacity on his own behalf as a guarantor of the westinghouse loan and as a representative of the west mill venturers and their parent jcc pursuant to the settlement agreement west mill conveyed all of its rights in the towne lake project to first hotel investment corp an affiliate of westinghouse additionally west mill petitioner jcc ldj construction co and ldj development co released any and all claims against westinghouse in return westinghouse released any and all claims agreed not to foreclose on the towne lake property and paid dollar_figure jointly to west mill petitioner jcc ldj construction co and ldj development co the agreement did not specify to whom the dollar_figure would be distributed on date the dollar_figure payment was received by jcc and on date was deposited into a bank account opened by jcc to receive the dollar_figure payment petitioner directed jcc to pay certain creditors of west mill from the bank account of the dollar_figure received from westinghouse jcc paid dollar_figure to the johnson corp for management fees it earned in conjunction with west mill and dollar_figure to f gardner parker trustee on date petitioner submitted a request to jcc for payment to him of the remainder of the settlement fund dollar_figure petitioner’s payment request contained no explanation or reason for the requested transfer on or about date petitioner deposited the dollar_figure payment -- - received from jcc into his personal bank account jcc booked the transferred amount as an amount payable from petitioner at the time petitioner received the transferred amount jcc was insolvent and had not filed its u s_corporation income_tax returns for its fiscal tax years ended date and respectively although petitioner was aware that jcc was insolvent he believed that jcc’s net operating losses would result in no federal tax_liability for jcc it was usual for petitioner to advance or loan funds to jcc and or its subsidiaries prior to receiving the dollar_figure from jcc there had been regular advances and repayments of funds between jcc and petitioner petitioner’s income_tax returns on his form_1040 u s individual_income_tax_return petitioner reported interest_income from the johnson corp in the amount of dollar_figure that amount represented interest on obligations owed to him by the johnson corp on his individual federal_income_tax return petitioner also reported wages from jcc’s subsidiaries the johnson corp and heritage development co in the amounts of dollar_figure and dollar_figure respectively petitioner’s reported income of dollar_figure did not include the dollar_figure received from jcc tax_liability of jcc jcc’s corporate_income_tax return for its fiscal tax_year ended date was filed on date jcc reported taxable_income before net operating losses nols in the amount of dollar_figure after applying carryover nols from prior tax years jcc had no regular corporate_income_tax liability jcc however remained liable for the alternative_minimum_tax of dollar_figure which is in controversy in this case the unpaid tax_liability reported on jcc’s return was assessed by the commissioner on date in addition the commissioner assessed a dollar_figure late filing penalty and a dollar_figure penalty for late payment of tax plus interest as provided by law during date the commissioner filed a notice_of_federal_tax_lien against jcc for its tax_liabilities opinion we consider under sec_6901 whether respondent has shown that petitioner is a transferee of jcc’s assets and hence liable for jcc’s unpaid federal tax_liability sec_6901 a is a procedural statute enabling respondent to collect a transferor’s unpaid tax_liability from a transferee of the transferor’s assets under sec_6901 respondent may establish transferee_liability if a basis exists under applicable state law for holding the transferee liable 357_us_39 111_tc_172 affd 213_f3d_1173 9th cir 100_tc_180 affd and --- - remanded 958_f2d_684 6th cir respondent bears the burden of proving that petitioner is liable as a transferee of the taxpayer sec_6902 93_tc_475 affd without published opinion 933_f2d_1014 9th cir respondent determined that petitioner is a transferee at law and in equity petitioner asserts two different defenses in this case in an attempt to avoid transferee_liability first petitioner contends that the portion of the settlement proceeds transferred to him was his asset and that jcc was merely a conduit or recipient of the settlement proceeds for purposes of convenience in other words petitioner contends that the portion of the settlement proceeds received by him was not an asset of jcc or its subsidiaries and accordingly could not be transferred to him second if we find that the proceeds belonged to the jcc conglomerate and that they were then transferred to petitioner petitioner in the alternative contends that the transfer was for adequate_consideration petitioner further contends that one of the jcc entities had an antecedent obligation to petitioner and that the transfer satisfied that obligation we note that the question of transferee_liability in this case is to be decided under the law of the state of texas the first element about which the parties disagree concerns --- - whether there was a transfer of property e whether the property received by petitioner was from jcc jcc’s property as opposed to being due petitioner from the westinghouse settlement if the property was in fact jcc’s then we must decide whether there was adequate_consideration for the transfer to petitioner the laws of the state of texas provide for transferee_liability under a modified form of the uniform fraudulent transfer act tufta tufta provides that a transferor engages in a transfer that is fraudulent as to a creditor if the transferor makes a transfer to a transferee the creditor has a claim against the transferor before the transfer is made the transferor makes the transfer without receiving reasonably equivalent value and the transferor is insolvent at the time of the transfer or is rendered insolvent as a result of the transfer tex bus com code ann sec_24 a vernon hanna v commissioner tcmemo_1999_292 if all four elements of tufta sec_24 a are present a creditor of the transferor e respondent may recover from the transferee an amount equivalent to the lesser_of the amount of the assets transferred to the transferee reduced by the amount of assets or rights received by the transferor on the transfer if any or the amount of the creditor’s claim tex bus com code ann sec_24 b d if transferee -- - liability is established under state law the transferee is liable for the transferor’s taxes due as of the time of the transfer as well as interest and any additions to tax to the extent of the value of the assets transferred see 55_tc_543 affd 453_f2d_1375 5th cir petitioner argues that there was no transfer of property from jcc petitioner maintains that the dollar_figure he received from jcc was property he was entitled to receive directly from westinghouse petitioner contends that dollar_figure of the dollar_figure settlement payment was in exchange for any claim petitioner may have had against westinghouse specifically petitioner asserts in the context of this case that westinghouse damaged his business reputation and rendered him unable to borrow funds petitioner’s factual assertions are not supported by the record there is no evidence that the settlement agreement was entered into to protect westinghouse from a possible legal action by petitioner in his individual capacity prior to the default on the westinghouse loan jcc performed consulting duties in for purposes of this legal discussion references to jcc are to jcc the parent_corporation and all of jcc’s wholly owned subsidiaries we note that their returns were consolidated and hence the disputed tax_liability is consolidated factually and legally there is no meaningful distinction to be made between any of the corporate entities linked by ownership to jcc or petitioner connection with west mill in the negotiations preceding the settlement agreement petitioner proposed to a representative of westinghouse that westinghouse pay jcc consulting fees of dollar_figure for services related to towne lake his proposal to that effect is confirmed in a date letter to petitioner that in pertinent part contains the following statement this letter will confirm our conversation with respect to a proposed settlement agreement between westinghouse credit corporation wcc and west mill joint_venture west mill regarding the new defaulted loans made in connection with the towne lake development in georgia towne lake wcc understands your proposal to be as follows west mill will provide wcc with a deed to towne lake in lieu of foreclosure johnson consolidated companies guarantor of the towne lake loan and controlling stockholder of both west mill venturers will enter into a consulting agreement with wcc and provide consulting services related to the operation and development of towne lake in exchange for consulting fees approximating one million fifty thousand dollars dollar_figure on terms to be mutually agreed upon emphasis added the settlement agreement which mimics the above-quoted letter provides for west mill to convey the towne lake deed to westinghouse in lieu of foreclosure and for westinghouse to pay dollar_figure directly to jcc there is no additional language in the agreement delineating or explaining the reason for the payment or the entities or individuals to whom the dollar_figure was to be distributed in that same vein upon receipt the entire dollar_figure was deposited into jcc’s bank account that was established for the sole purpose of receiving and ultimately distributing the settlement proceeds of the dollar_figure received from westinghouse jcc paid dollar_figure to the johnson corp for management fees earned in conjunction with west mill and dollar_figure to f gardner parker trustee jcc transferred the remaining dollar_figure to petitioner and recorded the transfer in its books as a payable due from petitioner mr boswell who had been working closely with petitioner as treasurer of the johnson corp at the time of the settlement agreement testified that jcc considered the dollar_figure received from westinghouse to be income to jcc likewise jcc reported the dollar_figure as income on its corporate_income_tax return petitioner’s contention that his individual participation in the settlement agreement is conclusive evidence of his rights to a portion of the settlement is unfounded the jcc corporations entered into the settlement agreement to resolve claims concerning the outstanding and defaulted debt owed to westinghouse petitioner was named as a party to the agreement in his individual capacity because he was a guarantor of the loan the agreement identified and released petitioner as a a nominal portion of the amount was used for administrative expenses guarantor it is obvious that if petitioner had not been a party to the agreement he would have remained liable to westinghouse for percent of the unpaid debt and or future claims by westinghouse accordingly we hold that the dollar_figure settlement was jcc’s property and that jcc transferred a payment of dollar_figure to petitioner having decided that a transfer from jcc to petitioner occurred we must now decide whether the transfer was for adequate_consideration we now consider under texas law whether jcc received reasonably equivalent value amounting to adequate_consideration for the amount transferred see tex bus com code ann sec_24 a west gumm v commissioner t c pincite respondent argues that petitioner received the transferred amount without consideration or for less than adequate_consideration petitioner argues that he was owed an antecedent debt and that the dollar_figure payment was received in satisfaction of that debt a transfer that would otherwise result in transferee_liability under sec_6091 may be excepted from liability if the transfer was made for adequate_consideration see gumm _v commissioner supra a similar exception exists under tufta where the transferor receives reasonably equivalent value in exchange for the transfer see tex bus com code ann sec_24 a west under reasonably equivalent value includes a transfer that is within the range of values for which the transferor would have continued texas law payment in satisfaction of an antecedent debt may be adequate_consideration in order to avoid transferee_liability respondent argues that the record does not contain documentary_evidence of a debt however the preponderance_of_the_evidence shows that at the time of the transfer there was a debt due petitioner from jcc petitioner testified that he regularly advanced and received funds from his corporations petitioner’s uncontroverted testimony was supported by the testimony of other witnesses mr boswell testified that petitioner regularly advanced money to the corporation s to meet payroll and vendor obligations the testimony of mr boswell was also uncontroverted in addition documents in the record support and corroborate petitioner’s testimony and that of mr boswell jcc reported shareholder loans due to petitioner in returns of prior years including the years ending date and most significantly petitioner reported dollar_figure of imputed_interest income from the corporation s on his individual_income_tax_return on that point mr boswell testified that there were no continued sold the asset in an arm’s-length transaction the texas ufta includes in its definition of value an antecedent debt that the transfer satisfies respondent contends that his burden was satisfied because of petitioner’s failure to offer documentary_evidence of debt that contention alone would not make a prima facie showing with respect to transferee_liability ultimately this issue has evolved into a factual and legal dispute about whether there was adequate_consideration for the transfer -- - notes created but that interest_income was imputed by the cpas that prepared the returns on these due to due from accounts respondent counters petitioner’s argument by noting that the dollar_figure payment or transfer came from jcc and not the johnson corp the subsidiary of jcc to which petitioner had advanced funds jcc however was merely a holding_company and the johnson corp and the other consolidated subsidiaries of jcc were the operating companies through which the corporate business was transacted significantly the asserted transferee_liability is for the consolidated jcc group another factor that militates against respondent’s argument finally it appears that the amount of interest_income reported by petitioner quantitatively supports a dollar_figure debt due to petitioner if for example the dollar_figure of interest_income represented an interest rate of percent the amount due to petitioner would approximate dollar_figure on this record petitioner has shown that there was a debt due him from the jcc corporation s at the time of the transfer with that finding we next consider whether the satisfaction of that debt due petitioner was adequate_consideration under texas law value is given for a transfer if in exchange for the transfer property is transferred or an antecedent debt is satisfied tex bus com code ann sec_24 a vernon respondent argues that even if jcc’s payment satisfied an antecedent debt in an amount that was -- - reasonably equivalent to the transfer as a matter of law the transfer was fraudulent under tufta sec_24 b tufta provides that a transfer is fraudulent as to an insider who is also a creditor in addition if the creditor’s antecedent debt arose before the transfer was made the debtor was insolvent at the time and the insider had reasonable_cause to believe that the debtor was insolvent then the transfer is fraudulent as a matter of law tex bus com code ann sec_24 b vernon it is factually established in this case that petitioner was an insider under texas law that jcc was insolvent at the time of the transfer and that the transfer satisfied an antecedent debt respondent contends that petitioner knew of jcc’s insolvency prior to the transfer so that the transfer was made in bad faith and represents the kind and type of insider preference that tex bus com code ann sec_24 b was designed to obviate petitioner counters that sec_24 f provides for a statutory defense or exception to subsection b that exception occurs where a transfer was made in good_faith in the ordinary course of business or financial affairs of the transferor debtor and the insider tex bus com code ann sec_24 f vernon supp in this case although the transfer facially appears to meet the statutory threshold for an insider preference under sec_24 b it is nevertheless a good_faith transfer under texas law because it was part of the usual business practices of jcc and petitioner petitioner has shown by corroborated and uncontroverted evidence that the making of advances by petitioner for the corporation’s payroll and vendor costs was part of the usual and regular business practice between the corporations and himself accordingly we hold that petitioner is not a transferee we have considered all other arguments advanced by the parties and to the extent that we have not addressed these arguments we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for petitioner
